DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yukimoto USPG Pub No.: 2018/0253045.
Regarding Claim 1, Yukimoto teaches a transport device (see figure 2) comprising: 
a transport unit (seen in figure 2, with transport path Q [0038]) that transports a sheet-like transport material (figure 1, P) without holding a one-end-side portion of the transport material in a transport direction (figure 2 and [0038]); and 
a blowing unit (50) that blows air against a lower surface of the transport material that is transported by the transport unit (while the blowing unit is underneath pressure roller 42, air would inevitably be pushed along the bottom side of the transport material) via a plurality of blowing holes (figure 9, the outlet holes of blower component 54) that open with respect to the lower surface (seen in figures 8-9), 
a wind speed of the blowing unit being higher on two end sides than on a central side in an intersection direction that intersects the transport direction (see figure 11, the second mode in which the flow path only goes through outer holes of blow component 54).
Regarding Claim 2, Yukimoto teaches the transport device according to Claim 1, wherein the blowing unit includes a blower (figure 2, 52 including blower paths 54) that is disposed on the two end sides in the intersection direction (seen in figure 9), and blows air against the lower surface via the plurality of blowing holes by using the blower (see figures 8-11).
Regarding Claim 4, Yukimoto teaches the transport device according to Claim 1, wherein the blowing unit includes a blower that blows air to the plurality of blowing holes via a blowing opening that opens on the two end sides in the intersection direction below the plurality of blowing holes (seen in figures 8-11).
Regarding Claim 5, Yukimoto teaches the transport device according to Claim 2, wherein the blowing unit includes a blower that blows air to the plurality of blowing holes via a blowing opening that opens on the two end sides in the intersection direction below the plurality of blowing holes (seen in figures 8-11).
Regarding Claim 6, Yukimoto teaches the transport device according to Claim 3, wherein the blowing unit includes a blower that blows air to the plurality of blowing holes via a blowing opening that opens on the two end sides in the intersection direction below the plurality of blowing holes (seen in figures 8-11).
Allowable Subject Matter
Claims 3 and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852